Citation Nr: 0334563	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected post-traumatic stress disorder, 
currently rated as 70 percent disabling. 

2.  Entitlement to an increased disability rating for 
service-connected residuals of excision of liposarcoma from 
left thigh, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1967 to 
June 1969.

The issue of entitlement to an increased disability rating 
for service-connected residuals of excision of liposarcoma 
from left thigh (left thigh disability) comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1998, a statement of 
the case was issued in December 1998, and a substantive 
appeal was received in February 1999.  

The issue of entitlement to an assignment of a higher initial 
disability rating for service-connected post-traumatic stress 
disorder comes before the Board on appeal from a September 
2001 rating decision, which granted service connection and 
assigned a 30 percent rating, effective March 1998.  A notice 
of disagreement was received in March 2002, a statement of 
the case was issued in October 2002, and a substantive appeal 
was received in December 2002.  In a February 2003 rating 
decision, the RO increased the veteran's rating from 30 
percent to 70 percent, effective December 2002.  The veteran 
testified at a personal hearing at the RO in February 1999 
and testified at a Board videoconference hearing in June 
2003. 

The Board notes that at the Board videoconference in June 
2003, the veteran's representative raised the issue of total 
disability evaluation based on individual unemployability 
(TDIU).  This would appear to be a new claim for entitlement 
to TDIU, and this matter is hereby referred to the RO for 
appropriate action.    


REMAND

As noted above, in a February 2003 rating decision, the RO 
increased the veteran's rating for his service-connected PTSD 
from 30 percent to 70 percent, effective December 2002.  It 
appears that the RO increased the veteran's rating based upon 
treatment records from the past two years, however, the Board 
observes that the record does not contain a recent 
examination of the veteran's PTSD disability.  The most 
recent rating examination addressing the PTSD disability was 
in November 2000.  Testimony offered by the veteran is to the 
effect that his PTSD symptomatology has increased.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).

Additionally, the veteran's representative stated during the 
June 2003 videoconference hearing that the veteran was 
participating in a six-week PTSD therapy program starting in 
July 2003.  While the representative also indicated that he 
did not feel that the case should be delayed to obtain 
records of such therapy, in view of the need to return the 
case to the RO for VA examination, it is appropriate to also 
direct that any records of such therapy be obtained to ensure 
a complete record. 

The Board also observes that the record does not contain a 
recent examination of the veteran's left thigh disability.  
The most recent rating examination addressing the left thigh 
disability was in November 1999.  As such, the Board is 
unable to determine the current severity of the veteran's 
left thigh disability and cannot adequately rate his 
disability with the current evidence of record.  Further, the 
veteran indicated in an August 2001 statement that his left 
thigh disability has worsened.  Again, VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Although the Board regrets 
further delay in appellate review, the Board believes it 
reasonable to return the case based upon the information 
discussed above. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  VA medical records from April 2003 to 
the present, including treatment records 
from the six-week PTSD therapy program, 
should be obtained and associated with 
the claims file.  

3.  Once the above-requested development 
has been completed, the veteran should be 
scheduled for a VA examination to 
ascertain the current severity of his  
service-connected PTSD.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under the applicable rating 
criteria for PTSD.  The examiner should 
also review the VA physician's statement 
dated February 2003 and comment on the 
physician's finding that the veteran is 
not employable.    

4.  The veteran should also be scheduled 
for a VA examination to ascertain the 
current severity of his service-connected 
left thigh disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under the applicable rating 
criteria for the left thigh disability.    

5.	After completion of the above and any 
additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if higher 
ratings for the disabilities at issue are 
warranted under all applicable rating 
criteria.  Since the appeal for the PTSD 
claim arises from the original assignment 
of disability evaluation following an 
award of service connection, the RO 
should consider the severity of the 
disabilities at issue during the entire 
period from the initial assignment of the 
disability rating to the present time 
with the possibility of different ratings 
for different periods to be considered 
based on the evidence.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




